 



 



Exhibit 10.3

 

PERFORMANCE RESTRICTED STOCK UNITS AGREEMENT
PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.
2013 STOCK INCENTIVE PLAN

 

The grant pursuant to this agreement (this “Agreement”) is made as of the Grant
Date, by Omega Healthcare Investors, Inc. (the “Company”) to _________________
(the “Recipient”).

 

Upon and subject to this Agreement (which shall include the Terms and Conditions
and Exhibits appended to the execution page), the Company hereby awards as of
the Grant Date to the Recipient, the opportunity to earn Vested Stock Units (the
“Restricted Unit Grant” or the “Award”).  Underlined and capitalized captions in
Items A through F below shall have the meanings therein ascribed to them.

 

A.Grant Date:  March 17, 2016.

 

B.Plan (under which Restricted Unit Grant is granted): Omega Healthcare
Investors, Inc. 2013 Stock Incentive Plan.

 

C.Vested Stock Units: The Recipient shall earn a number of Vested Stock Units
determined pursuant to Exhibit 1.  Each Vested Stock Unit represents the
Company’s unsecured obligation to issue one share of the Company’s common stock
(“Common Stock”) and related Dividend Equivalents (as defined below) in
accordance with this Agreement.

 

D.Dividends Equivalents.  Each Restricted Unit (as defined in Exhibit 1) shall
accrue Dividend Equivalents, an amount per unit equal to the dividends per share
paid on one share of Common Stock to a shareholder of record on or after January
1, 2016 and until the distribution date specified in Item F below.

 

E.Distribution Date of Vested Shares.  Shares of Common Stock attributable to
Vested Stock Units (“Vested Shares”) shall be issued and distributed within (10)
business days following each vesting event or upon the date of a Change in
Control, whichever is earlier, subject in either case to receipt from the
Recipient of the required tax withholding.  Notwithstanding the foregoing,
distribution shall be delayed to the extent provided in any deferral agreement
between the Recipient and the Company as a result of the Recipient’s valid
deferral election.

 

F.Distribution Dates of Dividend Equivalents.  Subject to required tax
withholding, accrued Dividend Equivalents attributable to Restricted Units which
become Earned Unvested Restricted Units (as defined in Exhibit 1) shall be
distributed to the Recipient within ten (10) business days following the last
day of the Performance Period, and thereafter, future Dividend Equivalents on
Earned Unvested Restricted Units and Vested Stock Units shall be distributed to
Recipient on the same date on the same date that the related dividends are paid
to shareholders of record.  Notwithstanding the foregoing or any other provision
hereof, distribution of Dividend Equivalents shall be deferred to the extent
provided in any deferral agreement between the Recipient and the Company as a
result of the Recipient’s valid deferral election and shall be paid in the form
provided in such agreement. Dividend Equivalents on Restricted Units which do
not become Earned Unvested Restricted Units are forfeited.

 

 

 

 

IN WITNESS WHEREOF, the Company has executed this Agreement to be effective as
of the Grant Date set forth above.

 

  OMEGA HEALTHCARE INVESTORS, INC.         By:           Name:           Title:
 

 

 2 

 

 

TERMS AND CONDITIONS TO THE

PERFORMANCE RESTRICTED STOCK UNITS AGREEMENT

PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.

2013 STOCK INCENTIVE PLAN

 

1.           Vested Stock Units.  The Company shall issue in book entry form in
the name of the Recipient, or issue and deliver to the Recipient a share
certificate representing, the Vested Shares on the Distribution Date of Vested
Shares.

 

2.           Tax Withholding, Dividends Equivalents.  Payment of Dividend
Equivalents is subject to required tax withholding.

 

3.           Tax Withholding, Shares.

 

(a)          The minimum amount of the required tax obligations imposed on the
Company by reason of the issuance of the Vested Shares shall be satisfied by
reducing the actual number of Vested Shares by the number of whole shares of
Common Stock which, when multiplied by the Fair Market Value of the Common Stock
on the Distribution Date, is sufficient, together with cash in lieu of any
fractional share, to satisfy such tax withholding, assuming that (i) the
Recipient does not make a valid election to satisfy tax withholding in cash
pursuant to Subsection (b), and (ii) the Committee does not determine that tax
withholding will be required to be satisfied in another manner.

 

(b)          However, the Recipient may elect in writing by notice to the
Company received at least ten (10) days before the earliest Distribution Date to
satisfy such tax withholding obligation in cash by the earliest Distribution
Date, as provided in Subsection (a)(i). If the Recipient fails to timely satisfy
payment of the cash amount, then Subsection (a) shall apply.

 

(c)           To the extent that the Recipient is required to satisfy the tax
withholding obligation in this Section in cash, the Company shall withhold the
cash from any cash payments then owed to the Recipient, or if none, the
Recipient shall timely remit the cash amount.

 

(d)          If the Recipient does not timely satisfy payment of the tax
withholding obligation, the Recipient will forfeit the Vested Shares.

 

4.           Restrictions on Transfer.  Except for the transfer by bequest or
inheritance, the Recipient shall not have the right to make or permit to exist
any transfer or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to this Award.  Any such disposition not made in accordance
with this Agreement shall be deemed null and void.  Any permitted transferee
under this Section shall be bound by the terms of this Agreement.

 

 3 

 

 

5.           Change in Capitalization.

 

(a)          The number and kind of shares issuable under this Agreement shall
be proportionately adjusted for any non-reciprocal transaction between the
Company and the holders of capital stock of the Company that causes the per
share value of the shares of Common Stock subject to the Award to change, such
as a stock dividend, stock split, spinoff, rights offering, or recapitalization
through a large, non-recurring cash dividend (each, an “Equity
Restructuring”).  No fractional shares shall be issued in making such
adjustment.

 

(b)          In the event of a merger, consolidation, reorganization,
extraordinary dividend, sale of substantially all of the Company’s assets, other
material change in the capital structure of the Company, or a tender offer for
shares of Common Stock, in each case that does not constitute an Equity
Restructuring, the Committee shall take such action to make such adjustments
with respect to the shares of Common Stock issuable hereunder or the terms of
this Agreement as the Committee, in its sole discretion, determines in good
faith is necessary or appropriate, including, without limitation, adjusting the
number and class of securities subject to the Award, substituting cash, other
securities, or other property to replace the Award, or removing of restrictions.

 

(c)          All determinations and adjustments made by the Committee pursuant
to this Section will be final and binding on the Recipient. Any action taken by
the Committee need not treat all recipients of awards under the Plan equally.

 

(d)          The existence of the Plan and the Restricted Unit Grant shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

6.           Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Maryland; provided, however, no
Vested Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which Recipient resides, and/or any other applicable securities
laws.

 

7.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

8.          Notice.  Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

 

 4 

 

 

9.          Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal, or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

 

10.         Entire Agreement.  This Agreement, together with the terms and
conditions set forth in the Plan, expresses the entire understanding and
agreement of the parties with respect to the subject matter. In the event of a
conflict between the terms of the Plan and this Agreement, the Plan shall
govern.

 

11.         Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

12.         No Right to Continued Retention.  Neither the establishment of the
Plan nor the Award hereunder shall be construed as giving Recipient the right to
continued service with the Company or an Affiliate.

 

13.         Tax Effects under 409A.  It is intended that the Award under this
Agreement be exempt from Section 409A of the Internal Revenue Code (the “Code”)
to the maximum extent possible, and to the extent that it is subject to Code
Section 409A, that it comply with Code Section 409A. All provisions of this
Agreement shall be construed consistent with that intent. More specifically, the
Award under this Agreement is intended to be exempt from Code Section 409A as a
short-term deferral pursuant to Treas. Regs. Section 1.409A-1(b)(4) (except to
the extent payment is delayed as provided in any deferral agreement between the
Recipient and the Company as a result of the Recipient’s valid election to defer
as provided in Item E or F on the cover page of this Agreement).  But if and to
the extent that the Award does not qualify as a short-term deferral,
notwithstanding any other provision of this Agreement, payment shall be made
only in accordance with Code Section 409A, such that if payment is being made as
a result of the Recipient’s termination of employment, that shall be construed
to require a “separation from service” as defined under Code Section 409A and
payment will be delayed for any “specified employee” as defined under Code
Section 409A to the extent required to comply with Code Section
409A(a)(2)(B)(i).  The Company does not guarantee to the Recipient that the
Award will not be subject to tax under 409A, and if it is, the Recipient shall
be solely responsible for such tax.

 

14.         Headings and Capitalized Terms.  Except as otherwise provided in
this Agreement, headings used herein are for convenience of reference only and
shall not be considered in construing this Agreement.  Capitalized terms used,
but not defined, in this Agreement shall be given the meaning ascribed to them
in the Plan.

 

 5 

 

 

15.         Definitions.  As used in this Agreement:

 

“Beginning Stock Price” means the average closing price per share of Common
Stock for the months of November and December 2015 on the exchange on which
Common Stock is traded, which is $33.81.

 

“Below Threshold Relative TSR” means that Relative Total Shareholder Return is
less than -250 basis points.

 

“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company or an Affiliate, or, if there is
none, then Cause shall mean the occurrence of any of the following events:

 

(a)          willful refusal by the Recipient to follow a lawful direction of
the person to whom the Recipient reports or the Board of Directors of the
Company (the “Board”), provided the direction is not materially inconsistent
with the duties or responsibilities of the Recipient’s position with the Company
or an Affiliate, which refusal continues after the Board has again given the
direction in writing;

 

(b)          willful misconduct or reckless disregard by the Recipient of the
Recipient’s  duties or with respect to the interest or material property of the
Company or an Affiliate;

 

(c)          intentional disclosure by the Recipient to an unauthorized person
of Confidential Information or Trade Secrets, which causes material harm to the
Company or an Affiliate;

 

(d)          any act by the Recipient of fraud against, material
misappropriation from or significant dishonesty to either the Company or an
Affiliate, or any other party, but in the latter case only if in the reasonable
opinion of at least two-thirds of the members of the Board (excluding the
Recipient), such fraud, material misappropriation, or significant dishonesty
could reasonably be expected to have a material adverse impact on the Company or
its Affiliates; or

 

(e)          commission by the Recipient of a felony as reasonably determined by
at least two-thirds of the members of the Board (excluding the Recipient).

 

“Change in Control” means any one of the following events which occurs following
the Grant Date:

 

(a)          the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
the Company or any employee benefit plan of the Company or an Affiliate, or any
corporation pursuant to a reorganization, merger or consolidation, of equity
securities of the Company that in the aggregate represent thirty percent (30%)
or more of the total voting power of the Company’s then outstanding equity
securities;

 

 6 

 

 

(b)          the acquisition, directly or indirectly, by any “person” or
“persons” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Company or any employee
benefit plan of the Company or an Affiliate, or any corporation pursuant to a
reorganization, merger or consolidation of equity securities of the Company,
resulting in such person or persons holding equity securities of the Company
that, together with equity securities already held by such person or persons, in
the aggregate represent more than fifty percent (50%) of the total fair market
value or total voting power of the Company’s then outstanding equity securities;

 

(c)          individuals who as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

(d)          a reorganization, merger or consolidation, with respect to which
persons who were the holders of equity securities of the Company immediately
prior to such reorganization, merger or consolidation, immediately thereafter,
own equity securities of the surviving entity representing less than fifty
percent (50%) of the combined ordinary voting power of the then outstanding
voting securities of the surviving entity; or

 

(e)          the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
any corporation pursuant to a reorganization, merger or consolidation, of assets
of the Company that have a total gross fair market value equal to or more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Recipient participates in a capacity other than in his capacity as
an officer, employee, or director of the Company or an Affiliate.

 

 7 

 

 

“Confidential Information” means data and information relating to the business
of the Company or an Affiliate (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Recipient or of which the
Recipient became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors.  Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Recipient without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates.

 

“Ending Stock Price” means the average closing price per share of Common Stock
for the months of November and December 2018 on the exchange on which Common
Stock is traded, unless a Change in Control occurs before January 1, 2019, in
which case the term means the value per share determined as of the date of the
Change in Control, such value to be determined by the Committee in its
reasonable discretion based on the actual or implied price per share paid in the
Change in Control transaction.

 

“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company or an Affiliate, or, if there is
none, then Good Reason shall mean the occurrence of an event listed in
Subsection (a) through (c) below:

 

(a)          the Recipient experiences a material diminution of the Recipient’s
responsibilities of the Recipient’s position, as reasonably modified by the
person to whom the Recipient reports or the Board from time to time, such that
the Recipient would no longer have responsibilities substantially equivalent to
those of other executives holding equivalent positions at companies with similar
revenues and market capitalization;

 

(b)          the Company or the Affiliate which employs the Recipient reduces
the Recipient’s annual base salary or annual bonus opportunity at high, target
or threshold performance as a percentage of annual base salary; or

 

(c)          the Company or the Affiliate which employs the Recipient requires
the Recipient to relocate the Recipient’s primary place of employment to a new
location that is more than fifty (50) miles from its current location
(determined using the most direct driving route), without the Recipient’s
consent;

 

provided however, as to each event in Subsection (a) through (c),

 

(i)          the Recipient gives written notice to the Company within ten (10)
days following the event or receipt of notice of the event of the Recipients’
objection to the event;

 

(ii)         the Company or the Affiliate which employs the Recipient fails to
remedy the event within ten (10) days following the Recipient’s written notice;
and

 

 8 

 

 

(iii)        the Recipient terminates his employment within thirty (30) days
following the Company’s and the Affiliate’s failure to remedy the event.

 

“High Relative TSR” means that Relative Total Shareholder Return is +350 basis
points or more.

 

“Performance Period” means the period from and including January 1, 2016 through
the earlier of December 31, 2018 or the date of a Change in Control.

 

“Relative Total Shareholder Return” means the Company’s total shareholder return
expressed as a positive or negative number of basis points relative to the
average total shareholder return reported for the FTSE NAREIT Equity Health Care
Index (the “Index”) for the Performance Period.  For this purpose, the Company’s
total shareholder return shall be calculated in the same manner as total
shareholder return is calculated for the Index, and the average closing price
per share for the November and December before the beginning, and at the end, of
the Performance Period shall be used for calculating both the Company’s total
shareholder return and total shareholder return for the Index.

 

“Target Relative TSR” means that Relative Total Shareholder Return is +50 basis
points.

 

“Threshold Relative TSR” means that Relative Total Shareholder Return is -250
basis points.

 

“Total Shareholder Return” means the compound annualized growth rate, expressed
as a percentage, in the price of Common Stock over the Performance Period due to
Common Stock price appreciation and dividends declared to a shareholder of
record with respect to one share of Common Stock during the Performance Period
and assuming that dividends are reinvested. For this purpose, the beginning of
the Performance Period price is the Beginning Stock Price and the end of the
Performance Period price is the Ending Stock Price.  Total Shareholder Return
shall be calculated in substantially the same manner as total shareholder return
is calculated for the Index.  

 

“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulae, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

 

“Vesting Period” means the period beginning on the day after the last day of the
Performance Period and ending December 31, 2019.

 

 9 

 

 



Exhibit 10.3

 

EXHIBIT 1

 

A.The number of Restricted Units is set forth under the heading “High Relative
TSR” in the Relative TSR Chart below and represents the maximum potential number
that can be earned.  Except as otherwise provided in Items B and C below, the
number of Restricted Units that is earned (the “Earned Unvested Restricted
Units”) is determined as of the last day of the Performance Period from the
Relative TSR Chart set forth below; provided that the Recipient shall vest in
twenty-five percent (25%) of the Earned Unvested Restricted Units, which shall
then become Vested Stock Units, as of the last day of each calendar quarter
during the Vesting Period only if the Recipient remains an employee, director or
consultant of the Company or an Affiliate during the entire Performance Period
and through the last day of such calendar quarter.

 

Relative TSR Chart

 



Below

Threshold

Relative TSR

 

*Threshold

Relative TSR

 

*Target

Relative TSR

 

*High

Relative TSR

Zero

Vested

Units

           

 

*If Relative Total Shareholder Return falls between Threshold Relative TSR and
Target Relative TSR or between Target Relative TSR and High Relative TSR, the
number of Earned Unvested Restricted Units under the Relative TSR Chart shall be
determined in accordance with a separate written interpolation methodology
established by the Company in connection with valuing the Restricted Units as of
the Grant Date.

 

B.Except as provided in Item C below, if the Recipient dies or becomes subject
to a Disability while an employee, director or consultant of the Company or an
Affiliate, the Recipient resigns from the Company and all Affiliates for Good
Reason or the Company and all Affiliates terminate the Recipient’s employment
without Cause (each such event referred to as a “Qualifying Termination”), in
each case:

 

(i)during the Performance Period, the Recipient shall vest upon completion of
the Performance Period in the number of Earned Unvested Restricted Units
determined in the Relative TSR Chart (or if a Change in Control occurs after the
Qualifying Termination and before January 1, 2019, the number of Earned Unvested
Restricted Units determined pursuant to Section C.1. below), multiplied by a
fraction, the numerator of which is the number of days elapsed in the
Performance Period through the date of such event and the denominator of which
is 1,095 (i.e., 365 x 3), or

 

(ii)during the Vesting Period, the Recipient shall vest as of the date of the
date of the Qualifying Termination in the same number of Earned Unvested
Restricted Units determined in the Relative TSR Chart as if the Recipient were
to remain an employee of the Company or an Affiliate through the last day of the
Vesting Period.

 

 

 

 

C.Notwithstanding Item B above, if a Change in Control occurs upon or after the
Grant Date and before January 1, 2020, and (i) the Recipient remains an
employee, director or consultant of the Company or an Affiliate during the
entire Performance Period until the date of the Change in Control, or (ii) if
within sixty (60) days before the Change in Control, the Recipient incurs a
Qualifying Termination, the Recipient shall be 100% vested in, as of the date of
the Change in Control:

 

1.if the Change in Control occurs before January 1, 2019, the number of Earned
Unvested Restricted Units determined from the Relative TSR Chart based on the
basis points of Relative Total Shareholder Return achieved for the Performance
Period through the date of the Change in Control, or

 

2.if the Change in Control occurs after December 31, 2018, the number of Earned
Unvested Restricted Units determined in the Relative TSR Chart that were
actually earned for the Performance Period which have not previously become
Vested Stock Units pursuant to Item B (i) above.

 

D.The number of Restricted Units that have not become Earned Unvested Restricted
Units as of the last day of the Performance Period shall be forfeited. The
number of Restricted Units that have not become Vested Stock Units (except
Earned Unvested Restricted Units to the extent provided in Item B or C) as of
the date the Recipient ceases to be an employee, director, or consultant of the
Company and all Affiliates shall be forfeited.

 

 2 

